Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 9/14/2021 and applicant has submitted an amendment, filed on 12/13/2021.

Response to Arguments
Applicant's arguments with respect to claims 1-12 filed on 12/13/2021 have been considered but they are not persuasive.
Applicant argues claims 1, 12, Kim fails to teach or suggest "a radio communication apparatus in a first Basic Service Set (BSS), comprising: control circuitry, which, in operation, determines a transmission resource for a Spatial Reuse (SR) signal based on radio quality information transmitted from another radio communication apparatus in the first BSS, the SR signal being transmitted by SR for a second BSS which is a BSS other than the first BSS" (see Remarks Page 5).
Examiner very kindly directs the applicant to Kim teaches in Fig. 1, [0055] “STAs (e.g., an STA 1 and an STA 2 are included in the BSS 1, an STA 3 and an STA 4 are included in the BSS 2
 Applicant cited “radio quality information” in the claims.  However, the did not define what is “radio quality information” invoked here.  Therefore, where Kim discussed [0011] “CCA level is applied to the BSS although each BSS can transmit a signal according to a communication environment and/or channel quality” which imply radio quality information of the claim, and further Kim discusses [0203], “an STA may perform spatial reuse (SR) … in which spatial resources are efficiently used by adjusting/setting a proper CCA level according to circumstances, determining the … state of a channel based on the adjusted CCA level, and transmitting a signal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20180227952 (hereinafter referred to as Kim). 
Consider claims 1, 12, Kim teaches a radio communication apparatus in a first Basic Service Set (BSS) (see at least ¶ [0055] “STAs (e.g., an STA 1 and an STA 2 are 
control circuitry, which, in operation, determines a transmission resource for a Spatial Reuse (SR) signal based on radio quality information transmitted from another radio communication apparatus in the first Basic Service Set (BSS), the SR signal being transmitted by SR for a second BSS which is a BSS other than the first BSS (see at least ¶ [0011] “CCA level is applied to the BSS although each BSS can transmit a signal according to a communication environment and/or channel quality” which imply radio quality information of the claim, and see at least ¶ [0203], “an STA may perform spatial reuse (SR) … in which spatial resources are efficiently used by adjusting/setting a proper CCA level according to circumstances, determining the … state of a channel based on the adjusted CCA level, and transmitting a signal” and see at least ¶ [0201], “…an AP 1 and an STA 1 may belong to a first BSS, and an AP 2 and an STA 2 may belong to a second BSS…” and further see at least ¶ [0265], “…the inter -BSS PPDU may refer to a PPDU that is transmitted by an AP or STA associated with a second BSS different from a first BSS with which the first STA has been associated…”); and 
transmission circuitry, which, in operation, transmits the SR signal, using the transmission resource (see at least ¶ [0268], “…the information about the first and the second CCA levels indicate the first and the second CCA levels or information about a level difference between the first or the second CCA level and the first and the second CCA levels…” and see at least ¶ [0270], “…as a result of the execution of CCA, the channel is determined to be idle, the first STA may transmit a signal/data/frame through 
Consider claim 2 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the control circuitry determines, based on the radio quality information, a band where the SR signal is send able, and the transmission circuitry transmits the SR signal in the band where the SR signal is send able, and the transmission circuitry does not transmit the SR signal in a band other than the band where the SR signal is send able (see at least ¶ [0268], “…the information about the first and the second CCA levels indicate the first and the second CCA levels or information about a level difference between the first or the second CCA level and the first and the second CCA levels…” and see at least ¶ [0270], “…as a result of the execution of CCA, the channel is determined to be idle, the first STA may transmit a signal/data/frame through the idle channel (S930). That is, the first STA may perform SR through the channel determined…”).
Consider claim 3 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the control circuitry determines the transmission resource when transmitting the SR signal in a period obtained based on a signal from the second BSS, and the control circuitry does not determine the transmission resource when not transmitting the SR signal in the period (see at least ¶ [0202], “…in an environment in which the AP 1 and the STA 1 are sufficiently distant from the AP 2 or the STA 2 or 
Consider claim 4 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the radio quality information indicates radio quality for each predetermined band (see at least ¶ [0268], “…the information about the first and the second CCA levels indicate the first and the second CCA levels or information about a level difference between the first or the second CCA level and the first and the second CCA levels…”).
Consider claim 5 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the predetermined band is a band in units of resource units (RUs) (see at least ¶ [0201], “…an efficient resource operation on the space may be difficult because a CCA level, that is, a CCA threshold, is managed as a fixed value within a single BSS for each channel bandwidth …” and also see at least ¶ [0250], “…AP/STA performs OFDMA transmission in a frame, the OBSS-DL-CCA-CS-threshold value and the OBSS-UL-CCA-CS-threshold value in the aforementioned embodiments may be subdivided in a resource unit (RU) unit and indicated/applied…”).
Consider claim 6 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the predetermined band is a band in units of 20 MHz (see at least ¶ [0250], “…a CCA operation is performed in a 20 MHz unit (or channel spacing or a channel width)…”).

Kim teaches whether or not the SR signal is receivable in the other radio communication apparatus; whether or not an interference level in the other radio communication apparatus is lower than a threshold; the interference level in the other radio communication apparatus; and received quality when communication is performed from the radio communication apparatus to the other radio communication apparatus (see at least ¶ [0208],  “…the SR STA may set a new CCA-CS-threshold value (of a minimum receive sensitivity level (or minimum CCA sensitivity level) or higher) …”).
Consider claim 8 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the radio quality information indicates radio quality of each of the BSSs (see at least ¶ [0011], “…the BSS although each BSS can transmit a signal according to a communication environment and/or channel quality …”).
Consider claim 9 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches wherein the radio quality information indicates radio quality for a BSS that belongs to a first group including the first BSS, and radio quality for a BSS that belongs to a second group which is different from the first group (see at least ¶ [0203], “…its own signal is determined to not have a great influence on another STA when executing SR, the STA adjusts a CCA level to be low (or reducing a criterion by which the idle state of a channel is determined), thereby enabling transmission resources to be used more efficiently …”).

Kim teaches the radio quality information includes received quality when communication from the radio communication apparatus to the other radio communication apparatus is performed, and the control circuitry calculates, based on the received quality, a first transmission power satisfying a predetermined error rate in the other radio communication apparatus, calculates a second transmission power based on a signal from the second BSS, and when the second transmission power is greater than the first transmission power, the control circuitry determines transmission of the SR signal (see at least ¶ [0196], “…an STA may determine a channel to be busy if a specific signal is detected with intensity (dBm) of a threshold value or more regardless of a signal defined in the 802.11 system. In this case, the threshold may be calculated as a value that is 20 dBm higher than that of CCA-CS. For example, an STA may determine a channel to be busy if a threshold is -62 dBm or more in the case of 20 MHz channel spacing…”).
Consider claim 11 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the transmission power for the SR signal is greater than the first transmission power and is less than the second transmission power (see at least ¶ [0196], “…an STA may determine a channel to be busy if a specific signal is detected with intensity (dBm) of a threshold value or more regardless of a signal defined in the 802.11 system. In this case, the threshold may be calculated as a value that is 20 dBm higher than that of CCA-CS. For example, an STA may determine a channel to be busy if a threshold is -62 dBm or more in the case of 20 MHz channel spacing…” and see at least ¶ .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645